Appeal by defendant from a judgment of the Supreme *1035Court, Kings County, rendered September 25, 1975, convicting him of criminal sale of a controlled substance in the first degree, upon a jury verdict, and imposing an indeterminate sentence with a minimum of 15 years and a maximum of life imprisonment. Judgment affirmed. While some of the statements of the prosecutor during his summation are fairly subject to criticism, even though in many cases they were provoked by the nature of the summation of defendant’s counsel and in response thereto, they were not so prejudicial in nature as to warrant reversal (see People v Crimmins, 36 NY2d 230). In this case the punishment mandated by statute is not less than 15 years nor more than life. We are dealing here with a 37-year-old defendant with an unblemished record and, if we had the power, we would modify the sentence in the interest of justice. The number of cases coming before us with mandatory punishments which, in our opinion, exceed the requirements of the acts performed suggests that a review by the Legislature of these mandatory punishments might well be in order. Titone, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.